UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6775



MICHAEL LEE BENNINGER,

                                              Plaintiff - Appellant,

          versus


DOCTOR PATEL; DOCTOR MOORE, Sick Call; MR.
DAVIS, Medical Records; NURSE WHITE, TB Nurse;
NURSE   JONES;  ROLAND   MCFADDEN,   Assistant
Warden; LANE CRIBB, Sheriff; MICHAEL SCHWARTZ;
JANE DOE, I, Nurse; JANE DOE, II, Nurse; JOHN
DOE, I, Doctor; JOHN DOE, II, Doctor; JANE
DOE, Doctor; EASTERN HEALTHCARE GROUP, INCOR-
PORATED; CAPTAIN WATKINS; JOHN DOE, Dentist,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CA-00-2812-6-13AK, CA-00-3133-6-13AK)


Submitted:   November 29, 2001            Decided:   December 5, 2001


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Lee Benninger, Appellant Pro Se. James E. Parham, Jr.,
John Eric Fulda, Irmo, South Carolina; Alexia Pittas-Giroux,
STUCKEY LAW OFFICES, P.A., Charleston, South Carolina; Danny
Calvert Crowe, Ronald Hawthorne Barrett, TURNER, PADGET, GRAHAM &
LANEY, P.A., Columbia, South Carolina; William Walter Doar, Jr.,
MCNAIR LAW FIRM, P.A., Georgetown, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Michael Lee Benninger appeals the district court’s order deny-

ing relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.

We have reviewed the record and the district court’s opinion

accepting   the   magistrate   judge’s   recommendation   and   find   no

reversible error.    Accordingly, we affirm on the reasoning of the

district court. Benninger v. Patel, Nos. CA-00-2812-6-13AK; CA-00-

3133-6-13AK (D.S.C. Apr. 4, 2001).       We deny Appellees’ motions to

dismiss the appeal and dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                                AFFIRMED




                                   2